ALLOWABLE SUBJECT MATTER
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-2 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Owen et al., (US 2017/0247023 A1) teaches a method of controlling the brake system of a vehicle, including receiving one or more electrical signals each indicative of a value of a respective vehicle-related parameter.  The method further includes detecting that the vehicle is traveling across a slope based on the values of one or more of the vehicle-related parameters.  The method still further includes automatically modifying the amount of brake torque being applied to at least certain of the wheels of the vehicle in response to the detection of the vehicle traveling across a slope by increasing the amount of brake torque being applied to one or more wheels on one side of the vehicle, and decreasing the amount of brake torque being applied to one or more wheels on the other side of the vehicle.
In regarding to independent claim 1, Owen taken either individually or in combination with other prior art of record fails to teach or render obvious a controller  of a vehicle that executes an antiskid control for decreasing an increase slope of a braking torque of an outside turning front wheel of the vehicle through the actuator when a sharp turn of the vehicle is determined, wherein the controller is configured to: .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	November 15, 2021